        Case 2:20-cv-01664-KJN Document 4 Filed 08/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KOHEN DIALLO UHURU,                                No. 2:20-cv-1664 KJN P
12                        Plaintiff,
13           v.                                          ORDER
14    R. SINGH, et al.,
15                        Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983, together with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. Plaintiff has not, however, filed his application for leave to proceed in forma

20   pauperis on the form used by this district. Accordingly, plaintiff’s application will be dismissed

21   and plaintiff will be provided the opportunity to submit the application on the appropriate form.

22   Plaintiff is cautioned that he must also provide a certified copy of his prison trust account

23   statement for the six month period immediately preceding the filing of his complaint.

24          In accordance with the above, IT IS HEREBY ORDERED that:

25          1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is dismissed without

26   prejudice;

27          2. The Clerk of the Court is directed to send plaintiff a new Application to Proceed In

28   Forma Pauperis By a Prisoner; and
                                                        1
         Case 2:20-cv-01664-KJN Document 4 Filed 08/24/20 Page 2 of 2

 1            3. Plaintiff shall submit, within thirty days from the date of this order, a completed

 2   application to proceed in forma pauperis. Plaintiff’s failure to comply with this order will result

 3   in a recommendation that this action be dismissed without prejudice.

 4   Dated: August 21, 2020

 5

 6

 7

 8   uhur1664.3d

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
